Name: 86/250/EEC: Commission Decision of 5 May 1986 establishing the amendments to be made in respect of potatoes for consumption to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural activity;  Europe;  trade policy;  agricultural policy;  marketing
 Date Published: 1986-06-21

 Avis juridique important|31986D025086/250/EEC: Commission Decision of 5 May 1986 establishing the amendments to be made in respect of potatoes for consumption to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) Official Journal L 165 , 21/06/1986 P. 0036 - 0036*****COMMISSION DECISION of 5 May 1986 establishing the amendments to be made in respect of potatoes for consumption to the measures taken by Denmark to protect itself against the introduction of Corynebacterium sepedonicum (Only the Danish text is authentic) (86/250/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/665/EEC of 24 June 1980 on combating Corynebacterium sepedonicum (1), in particular Article 9 (2) thereof, Having regard to the communication made by Denmark on 15 November 1985, Whereas Denmark has implemented a programme to eradicate Corynebacterium sepedonicum, the agent causing bacterial ring rot in potatoes and known to occur in Denmark; Whereas Denmark has adopted, within the framework of this programme, on 28 September 1984, the 'Landbrugsministeriets bekendtgorelse nr. 499 om laeggekartofler' (Ministry of Agriculture Order No 499 concerning seed potatoes), and on 29 August 1985, the 'Landbrugsministeriets bekendtgorelse nr. 395 om konsumkartofler' (Ministry of Agriculture Order 395 concerning potatoes for consumption); Whereas these provisions mainly lay down that - seed potatoes must originate from disease-free potato meristems, and - potatoes for consumption must have been produced from propagating materials which originate from disease-free potato meristems; Whereas pursuant to the Order No 395, potatoes for consumption may, in particular, since 1 April 1986 no longer be produced in Denmark nor - with the exception of early or industrial potatoes - be imported into Denmark, unless they meet the aforementioned requirement; Whereas Denmark has justified these measures by the need to ensure that the effectiveness of its eradication programme is not jeopardized by possible reinfections of its own potato production through contacts with potatoes of uncertain origin concerning their health standard; Whereas the technical examination of the measures adopted by Denmark has not been accomplished yet; Whereas it has however been established that under the Order No 395 potatoes for consumption produced in Denmark or imported into Denmark before 1 April 1986 may be marketed there as long as they are available, although they may not meet the aforementioned requirement; Whereas it cannot be established that potatoes for consumption which also may not meet that requirement but which would be imported into Denmark from other Member States on 1 April 1986 or later and marketed subsequently in that country, present a greater risk in this respect than the potatoes produced in Denmark or imported into Denmark before 1 April 1986; Whereas Denmark should therefore ensure that potatoes for consumption which do not meet the requirement in question may be imported into Denmark from the other Member States as long as, and under the same conditions as, such potatoes from Danish production or from earlier imports, are allowed for marketing there; Whereas this obligation is without prejudice to any other action which might be decided as a result of the technical examination of the Danish measures, once accomplished; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Denmark shall amend the 'Landbrugsministeriets bekendtgorelse nr. 395 om konsumkartofler' of 1985 in such a way that potatoes for consumption may be imported into Denmark from other Member States as long as, and under the same conditions as, potatoes for consumption of other sources are allowed for marketing in Denmark. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 5 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 180, 14. 7. 1980, p. 30.